Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 24, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  161070 & (18)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 161070
                                                                   COA: 350965
                                                                   Wayne CC: 14-008995-FH
  RUSH WESLEY WILSON,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 10, 2020
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to remand is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 24, 2020
         p1116
                                                                              Clerk